Citation Nr: 1724181	
Decision Date: 06/27/17    Archive Date: 07/10/17

DOCKET NO.  13-07 439	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1. Entitlement to service connection for Lyme disease.

2. Entitlement to service connection for Bell's palsy. 

3. Entitlement to service connection for painful joints, to include secondary to Lyme disease. 

4. Entitlement to service connection for chronic fatigue syndrome. 

5. Entitlement to service connection for acquired psychiatric disorder, to include depression, anxiety, and memory loss. 


REPRESENTATION

Veteran represented by:	Colorado Department of Veterans Affairs



ATTORNEY FOR THE BOARD

S. Solomon, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from June 1977 to November 1982. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska. Subsequently, jurisdiction was transferred to Denver, Colorado. 

Although the Veteran filed a claim for service connection specifically for depression, anxiety, and memory loss, the Board is re-characterizing his claim more generically as for an acquired psychiatric disorder to be more expansive in light of different psychiatric diagnoses reflected in the record, to comply with the holding in Clemons v. Shinseki, 23 Vet. App. 1(2009).  

The issues of entitlement to service connection for Lyme disease, painful joints, chronic fatigue syndrome, and acquired psychiatric disorder, to include depression, anxiety and memory loss are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).



FINDING OF FACT

The Veteran does not have a current diagnosis of Bell's palsy or current residuals of this disability. 


CONCLUSION OF LAW

The criteria for service connection for Bell's palsy have not been met.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. The Duties to Notify and Assist

Pursuant to the Veterans Claims Assistance Act (VCAA), the VA has a duty to notify claimants about requirements to substantiate a claim for VA benefits, and assist in the development of their claim. 38 U.S.C.A. §§ 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.159, 3.326(a) (2016).  To the extent possible, VCAA notice letter must be provided to a claimant before an initial unfavorable decision on a claim. Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).   

Here, the notice requirement of VCAA has been met by way of a letter sent in December 2010.  Any deficiency in notice requirement is cured as there were adjudication notifications sent to the Veteran outlining the requirements to substantiate his claims, and readjudication thereafter.  

With respect to the VA's duty to assist, all potentially relevant evidence necessary to adjudicate the claim has been identified and obtained.  The Veteran's service treatment records (STRs) and VA medical records are in the file.  The Veteran was given a VA examination in February 2011.  As to the denied claim, these examinations are adequate to address the issue of current diagnosis.  As discussed below, there are no residuals of the Bell's palsy and the examination of record is adequate to make this determination and the examiner evaluated the Veteran for this disability and found no residual disability; the record reflects that the examiner was competent to provide this opinion and did so on a correct factual basis.

Neither the Veteran nor his representative has identified any outstanding evidence that could be obtained to substantiate the claim, and the Board is unaware of any such evidence.  For this reason, the VA's duty to notify and assist has been satisfied. 

II. Service connection 

The Board has considered all of the issues the Veteran raised and the relevant evidence of record.  The Veteran claims entitlement for service connection for Bell's palsy.  

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service. 38 U.S.C.A. §§ 1110, 1131 (West 2014).  Establishing service connection generally requires medical evidence or, in certain circumstances, lay evidence of the following: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) nexus between the claimed in-service disease and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).

A current disability is shown if a condition is demonstrated at the time of the claim or while the claim is pending. McClain v. Nicholson, 21 Vet. App. 319 (2007). Consideration must also be given to diagnoses which predate Romanowsky v. Shinseki, 26 Vet. App. 289, 294 (2013).  A determination that a diagnosis is sufficiently proximate to the filing of a claim so as to constitute evidence of a "current diagnosis" is a factual finding to be made by the Board in the first instance. Id. at n.4.

The evaluation of evidence generally involves a three-step inquiry.  First, the Board determines whether the evidence comes from a "competent" source.  Second, the Board must then determine if the evidence is credible, or worthy of belief.  Barr v. Nicholson, 21 Vet. App. 303 (2007) (Observing that once evidence is determined to be competent, the Board must determine whether such evidence is also credible).  The third step of this inquiry requires the Board to weigh the probative value of the proffered evidence in light of the entirety of the record.

Where the evidence of record supports the claim or is in relative equipoise, the Board grants the claim.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2015).  Conversely, the Board denies the claim if the preponderance of the evidence is against granting said claim. Id.  

As previously noted, the Veteran's STRs reflect that he was treated for spider bite and Bell's palsy in July 1981. However, post-military service medical records do not show a current disability.  To the contrary, the February 2011 VA examination reflects that the Veteran's condition resolved and there was no recurrence or residuals thereafter.  

The Board finds the February 2011 VA exams adequate and highly probative with respect to determining a current disability.  Considering the totality of the evidence of record, there is no evidence in the record that shows a current diagnosis of Bell's palsy or residuals  during the pendency of this appeal.  

Without a diagnosed condition, element (1) has not been satisfied for this issue, and service connection is not warranted. Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) (in the absence of proof of a present disability, there can be no valid claim).

Notably, the RO adjudicated this claim as a secondary to the Veteran's claim of Lyme disease.  However, review of the record reveals that the Veteran's contention in his initial claim was not that his Bell's palsy is due to Lyme disease, but rather directly related to the spider bite in service.  Notwithstanding, for both direct and secondary service connection a current disability is an essential element.  In the absence of evidence showing current disability at any point relevant to the appeal period, neither direct nor secondary service connection is warranted.   Although the Veteran can report symptoms, to include visual facial changes/sensory issues, he has not been shown to have the medical training or expertise needed to provide an opinion regarding whether there are any current symptoms or diagnosis of the specific disease entity Bell's palsy.

In summary, the preponderance of the evidence is against finding that the Veteran has a current disability related to heat exposure in service.  The appeal is accordingly denied.  In making this determination, the Board has considered the provisions of 38 U.S.C.A. § 5107(b) regarding benefit of the doubt, but there is not such a state of equipoise of positive and negative evidence to otherwise grant the Veteran's claim.

ORDER

Entitlement to service connection for Bell's palsy is denied. 


REMAND

The Board regrets further delay, but additional development is necessary to decide the remaining claims. 

A. Lyme Disease

The Veteran's STRs reflects that he reported tick bite in July 1981 and subsequent swelling and tenderness of the elbow. At that time, the examiner's note states that the Veteran's symptoms "seem to have been a manifestation of Lyme disease."  However, when the Veteran underwent a VA examination in February 2011, the lab results showed negative Lyme antibodies, thereby no diagnosis of Lyme disease.  The examiner's report, however, does not address whether the Veteran is experiencing symptoms of residuals of Lyme disease.  For this reason, a supplement opinion is necessary before the Board can adjudicate this claim.  


B. Painful Joints

With respect to the Veteran's claim for painful joint, the February 2011 VA examination reflects that the Veteran has painful joints of the right knee, right hip, and right wrist. To the extent the Veteran claims that his joint pain is secondary to his Lyme disease, the claim is "inextricably intertwined" with the claim of entitlement to service connection for Lyme disease. See also Parker v. Brown, 7 Vet. App. 116 (1994) (indicating considering these type of claims concurrently, rather than separately, avoids piecemeal adjudication of claims with common parameters).  

C. Chronic Fatigue Syndrome

The February 2011 VA examination report also shows that the Veteran has chronic fatigue syndrome. The examiner concluded that this condition was less likely than not caused by or a result of a spider bite or tick bite in service.  But, the examiner does not provide a complete rational to support such conclusion.  Nor does the examiner offer an opinion as to whether the Veteran's chronic fatigue syndrome could be etiologically related to any other events that occurred during the Veteran's service.  For this reason, the Board finds that another opinion is necessary before adjudicating the issue. 

D. Acquired Psychiatric Disorder

Similarly, with respect to the Veteran's claim for depression, anxiety, and memory loss, the medical opinion of record is inadequate.  That is, while the examiner notes that the Veteran's depression or anxiety problem did not start in service, the examiner's comment does not provide a nexus opinion as to whether these conditions are etiologically related to the Veteran's military service. 

Accordingly, the case is REMANDED for the following action:


1. Obtain updated VA treatment records.

2. Thereafter, the claims file should be returned to the February 2011VA examiner or, if that examiner is not available, to a similarly qualified examiner for supplemental opinion that answers the following questions:

A. Is it at least as likely as not (50 percent or greater probability) that the Veteran's chronic fatigue syndrome is etiologically related to his military service?

B. Does the Veteran have residuals of Lyme disease? 

C. If so, is it at least as likely as not (50 percent or greater probability) that the Veteran's residuals of Lyme disease etiologically related to his military service?

In addressing these questions, the examiner's attention is directed to The Veteran's July 1981 STR that shows that he had symptoms that were manifestation of Lyme disease, and Centers for Disease Control and Prevention article titled Post-Treatment Lyme Disease Syndrome.   

D. Is it at least as likely as not (50 percent or greater probability) that the Veteran's painful joints are etiologically related to his military service?

E. Is it at least as likely as not (50 percent or greater probability) that the Veteran's painful joints condition is caused by Lyme disease; and

F. Is it at least as likely as not (50 percent or greater probability) that the Veteran's painful joints aggravated by his neck condition. 

The term "aggravated" in the above context means a permanent worsening of the painful joints, and not temporary or intermittent flare-ups of symptoms which resolve and return to the baseline level disability. 

When answering the above questions, the examiner is asked to comment on the Veteran's lay statements and provide complete rational to support the opinion. 

If the examiner cannot provide the requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The examiner must indicate whether an opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.

3. After completing directive #1, schedule the Veteran for a VA psychiatric examination with an appropriate examiner.

The Veteran's claims file must be made available to the examiner for review in connection with the examination.  The examiner must take a complete history from the Veteran.  All indicated tests and studies should be completed.

Is it at least as likely as not (50 percent or greater probability) that the Veteran's acquired psychiatric disorder, to include depression, anxiety and memory loss is etiologically related to his military service?  

When answering the above questions, the examiner is asked to comment on the Veteran's lay statements and provide complete rational to support the opinion. 

If the examiner cannot provide the requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The examiner must indicate whether an opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.

4.  The AOJ must review the claims file and ensure that the foregoing development actions have been completed in full.  If any report does not include adequate responses to the specific opinions requested, it must be returned to the providing examiner for corrective action.  

5.  Then, readjudicate the claim. If any decision is adverse to the Veteran, issue a supplemental statement of the case and allow the applicable time for response. Then, return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).





						
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
Nathaniel J. Doan
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


